Citation Nr: 0320715	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  00-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
low back disorder.

2.  Entitlement to service connection for a chronic acquired 
left knee disorder.

3.  Entitlement to service connection for a chronic acquired 
left hip disorder, diagnosed as osteoarthritis of the left 
hip with cystic changes in the femoral head.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to March 
1957, with one year, 11 months and 15 days of active service. 

The current appeal arose from a May 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO denied claims of 
entitlement to service connection for chronic low back, left 
knee, and left hip disorders.

In May 2001, the Board remanded the issues for further 
development and adjudicative action, to include determining 
whether an October 1999 rating decision denying service 
connection for those issues was final.

In August 2001, the RO determined that the October 1999 
rating decision was not final because the veteran indicated 
in a January 2000 statement that he wanted to reopen his 
service connection claims.

In that regard, the RO in February 2000 received a response 
from the National Personnel Records Center (NPRC) regarding 
the availability of the veteran's service medical records.  
Because this response was a supplemental report from the 
service department that was received before the October 1999 
rating decision could have become final, that rating decision 
did not become final even if the veteran did not file a 
notice of disagreement with that specific rating decision.  
See 38 C.F.R. § 3.156 (1999).  
 
Therefore, the issues are as stated on the title page.

In April 2003, the RO most recently affirmed the 
determinations previously entered.

The issues of service connection for a chronic acquired low 
back disorder and a chronic acquired left knee disorder are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent and probative evidence shows that the 
veteran's chronic, acquired left hip disorder, diagnosed as 
osteoarthritis of the left hip with cystic changes in the 
femoral head, is linked to active service, specifically an 
in-service left hip injury.


CONCLUSION OF LAW

A chronic acquired left hip disorder, diagnosed as 
osteoarthritis of the left hip with cystic changes in the 
femoral head, was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The only service medical record currently on file is the 
March 1957 separation examination.  The separation 
examination was initially received by the RO in September 
1968, but apparently later sent to another location and was 
found by the NPRC in February 2000.  The report of the 
separation examination reflects that the lower extremities 
were normal.

VA X-rays of the left hip taken in May 1998 showed no 
significant abnormalities of the bony structures, joint space 
or soft tissues.  The impression was that the X-rays were 
normal.



Private X-rays of the left hip taken in August 1998 revealed 
mild degenerative changes of the left hip.

In an August 1999 statement, the veteran reported that he had 
fallen off a landing sometime in December 1955 or January 
1956, and had injured his left hip.

In a September 1999 statement, Dr. IFH (initials) said that 
he treated the veteran for hip pain thought to be associated 
with osteoarthritis at least six times in the past twenty 
years.

VA medical records show that in January 2001 the veteran 
complained of a sharp pain in the left hip that had begun a 
week ago after lifting a light object.  It was indicated that 
X-rays of the left hip and pelvis were negative.  The 
assessment was left hip pain with a previous history of 
lumbar surgery, status post lifting a light object.  In 
August 2001, the veteran complained of worsening left hip 
pain.  It was noted that X-rays of the left hip taken in 
January 2001 showed degenerative joint disease with narrowing 
of the joint space.  The assessments included osteoarthritis 
of the left hip.

VA medical records reflect that the veteran underwent an 
orthopedic consultation in October 2001.  He reported a 20-
year history of left hip pain that was not associated with 
any acute traumatic event.  It was noted that radiographs of 
the left hip revealed some decreased joint space and mild 
osteophyte formation in the left hip. The assessment was that 
the veteran had early-stage degenerative joint disease of the 
left hip.

The veteran was afforded a VA examination in June 2002.  He 
reported that in 1955 he had fallen down a gangplank and 
injured his left hip for which he was hospitalized for a 
couple of weeks.  He stated that he had had hip pain ever 
since the in-service injury.  The examiner noted that the 
veteran probably dislocated his left hip when he injured it 
in service.

Physical examination of the left hip revealed limitation of 
motion in flexion and abduction and extreme pain in internal 
rotation.  The examiner noted that X-rays of the left hip, 
which were taken prior to the physical examination, revealed 
moderate osteoarthritis with narrowing of the joint space.  
The examiner also indicated that although there did not seem 
to be any evidence of avascular necrosis, X-rays revealed 
some cystic changes in the femoral head.

The diagnosis was osteoarthritis of the left hip.  The 
examiner indicated that there was no doubt in his mind that 
the veteran had a subluxation episode of the left hip when he 
fell off a ship in service.  The examiner noted that the 
veteran had had hip pain ever since that injury.  The 
examiner stated that the veteran probably had subluxation of 
his left hip that damaged the joint, that may have even 
impaired the blood flow to the femoral head, and that 
resulted in the slowly progressive osteoarthritis.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).



Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post-
service development of a presumptive disease, such as 
osteoarthritis, to a degree of 10 percent without one year 
from date of termination of such service, establishes a 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2002).

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R § 3.159(a)(1) (2002).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  

Competent medical evidence may also mean statements conveying 
sound medical principles found in medical treatises.  It 
would also include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports or analyses.  See 38 C.F.R § 3.159(a)(2).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).


Analysis

Preliminary Matter: Duty to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the VCAA.  



This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for a left hip disorder has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a favorable finding.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Appeals Management 
Center/Veterans Benefits Administration Evidence Development 
Unit/RO (AMC/VBA EDU/RO) would only serve to further delay 
resolution of the claim.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


Service Connection

VA and private medical records show a current diagnosis of a 
left hip disorder.  Hickson, supra.  Specifically, the report 
of the June 2002 VA examination reflects a diagnosis of 
osteoarthritis of the left hip and a finding of some cystic 
changes in the femoral head.

The veteran has reported that he has had left hip pain since 
his in-service injury in or around late 1955, which he is 
competent to report.  See 38 C.F.R. § 3.159.  

Except for the separation examination, the veteran's service 
medical records are currently unavailable.  In light of their 
absence, the evidence is at least in equipoise regarding 
whether the veteran had an in-service left hip injury.  See 
U.S.C.A. § 5107; Alemany, supra; O'Hare, supra.

Resolving such doubt in the veteran's favor, the claim of 
entitlement to service connection for a left hip disorder 
turns to the question of whether the competent and probative 
evidence establishes that the current disability was actually 
incurred in or aggravated by the veteran's active service.  
That question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

On the one hand, an October 2001 VA outpatient treatment 
record reflects that the veteran reported only a 20-year 
history of left hip pain that was not associated with any 
acute traumatic event.

On the other hand, the June 2002 VA examiner stated that 
there was no doubt in his mind that the veteran sustained a 
subluxation episode of the left hip when he had fallen off a 
ship in service.  The examiner also said that the veteran 
probably had subluxation of his left hip that damaged the 
joint, that may have even impaired the blood flow to the 
femoral head, and that resulted in the slowly progressive 
osteoarthritis.  His opinion links the current left hip 
disorder to active service.  

While there is conflicting information on when the left hip 
symptomatology actually began, the evidence is at least in 
equipoise regarding whether the current left hip disorder is 
due to an in-service left hip injury as opposed to a post-
service cause.  See U.S.C.A. § 5107; Alemany, supra; O'Hare, 
supra.

The issue of chronicity or continuity of symptomatology need 
not be addressed when, as here, there is competent and 
probative evidence of continuity of symptomatology and a 
nexus between the veteran's current disability and his in-
service symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

The Board finds that the veteran's chronic acquired left hip 
disorder, diagnosed as osteoarthritis of the left hip with 
cystic changes in the femoral head, is linked to active 
service, thereby warranting entitlement to a grant of service 
connection.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303; Hickson, supra; O'Hare, supra.


ORDER

Entitlement to service connection for a chronic acquired left 
hip disorder, diagnosed as osteoarthritis of the left hip 
with cystic changes in the femoral head, is granted.


REMAND

This claim must be afforded expeditious treatment by the 
AMC/VBA EDU/RO.  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or AMC/VBA EDU/ROs) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

In this case, further development is necessary.  In 
particular, the report of the June 2002 VA examination did 
not comply with the directives of the May 2001 Board remand 
because the examiner did not explicitly render an opinion as 
to whether the low back disorder is related to active 
service.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Also, additional medical records need to be obtained.

Moreover, in view of the decision above granting service 
connection for a chronic acquired left hip disorder, 
diagnosed as osteoarthritis of the left hip with cystic 
changes in the femoral head, the issues of secondary service 
connection for a chronic acquired low back disorder and a 
chronic acquired left knee disorder have been reasonably 
raised.  Norris v. West, 12 Vet. App. 413, 420 (1999); Perry 
v. West, 12 Vet. App. 365, 368 (1999).  

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2002).

Accordingly, the AMC/VBA EDU/RO should consider the issues of 
secondary service connection and send the veteran a 
development letter pertaining to secondary service connection 
consistent with the notice requirements of the VCAA.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the AMC/VBA EDU/RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The AMC/VBA EDU/RO should furnish the 
appellant a development letter on the 
claims of entitlement to service 
connection for a chronic acquired low 
back disorder and a chronic acquired left 
knee disorder as secondary to the 
service-connected osteoarthritis of the 
left hip with cystic changes in the 
femoral head that is consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The VBA 
EDU/RO should advise the appellant that 
he has up to one year after a VCAA notice 
letter is provided to submit additional 
information, and that if the case is 
returned to the Board, the Board will not 
be able to adjudicate the claims prior to 
the expiration of the one-year time 
period unless the appellant indicates 
that he has no additional information to 
submit or waives the one-year response 
period.



3.  The AMC/VBA EDU/RO should ask the 
appellant to identify all sources of 
treatment or evaluation, VA and non-VA, 
for low back, left knee and left hip 
symptomatology for the period from March 
1957 to the present, to include (a) the 
address of the VA medical center in 
Pittsburgh, Pennsylvania, where he 
referred to in December 2001 for surgery 
if he had such surgery, and (b) all 
facilities where radiographic studies, 
such as X-rays and magnetic resonating 
imaging (MRI) scans, of the low back, 
left knee and left hip were done. 

After obtaining any necessary 
authorization, the AMC/VBA EDU/RO should 
obtain any medical records not currently 
on file.  Regardless of the veteran's 
response, the AMC/VBA EDU/RO should 
endeavor to obtain all outstanding, 
relevant VA treatment reports.

In any event, the AMC/VBA EDU/RO should 
obtain the following from the VA Medical 
Center in Clarksburg, West Virginia: all 
outpatient and inpatient treatment 
records for the period from 1993 to 
August 1998; all outpatient and inpatient 
treatment records for the period from 
January 2002 to the present; and all 
radiographic studies, such as X-rays and 
MRI scans, of the low back, left knee and 
left hip that were taken from 1993 to the 
present, to include the complete reports 
of the X-rays of the left hip taken on or 
around January 26, 2001, and the X-rays 
of the knees taken on or around August 9, 
2001. 


Also, the AMC/VBA EDU/RO should obtain 
the following from the VA Medical Center 
in Pittsburgh, Pennsylvania, on 
University Drive: any additional 
treatment records for the period from 
October 2001 to the present, including 
records pertaining to any low back 
surgeries performed there; and all 
radiographic studies, such as X-rays and 
MRI scans, of the low back, left knee and 
left hip that were taken from 1998 to the 
present, to include any private 
radiographic studies that the facility 
has in its possession and an MRI scan of 
the low back that may have been done on 
or before August 3, 1998.

Additionally, the AMC/VBA EDU/RO should 
obtain any treatment records from any 
other VA Medical Center in the 
Pittsburgh, Pennsylvania, area, if the 
veteran indicates that he was treated at 
such a facility(ies), to include any low 
back surgeries done at such a 
facility(ies).

Furthermore, the AMC/VBA EDU/RO should 
obtain all records from SJ (initials) 
Hospital, and a complete report of an 
examination and any radiographic studies 
of the low back done at the WVU Hospital 
in Morganton, West Virginia, on June 17, 
1998.

Moreover, the AMC/VBA EDU/RO should 
inform the veteran that Dr. IFH reported 
in March 2002 that Dr. IFH's office had 
already given the veteran's treatment 
records to him, and that Dr. IFH's office 
no longer had any of his treatment 
records.  The AMC/VBA EDU/RO should ask 
the veteran to provide them with any 
copies of those treatment records.

4.  The AMC/VBA EDU/RO should ask the 
veteran whether he has ever filed any 
disability or worker's compensation 
claims regarding his low back and/or left 
knee, including any claims for Social 
Security disability benefits or 
disability retirement from federal 
government service, and if so, to provide 
detailed information regarding any 
disability or worker's compensation 
claim(s), to include about the nature of 
any claim(s) and the location(s) of 
medical records and decision(s) regarding 
such claim(s).  

If the veteran responds in the 
affirmative, the VBA EDU/RO should make 
reasonable efforts to obtain any medical 
records and decision(s) regarding any 
disability and worker's compensation 
claim(s) filed by the veteran regarding 
his low back and/or left knee, to 
include, if applicable, contacting the 
Social Security Administration (SSA) 
and/or the Office of Personnel Management 
(OPM), and obtain the decision(s) and 
medical records pertaining to all claims 
for Social Security disability benefits 
and/or disability retirement from federal 
government service filed by him.

5.  The AMC/VBA EDU/RO should contact the 
VA Records Processing Center in St. 
Louis, Missouri, and the VA RO in 
Huntington, West Virginia, and inform 
them that in 1968 both of them had at 
least temporary possession of the report 
of the veteran's separation examination.  
The AMC/VBA EDU/RO should ask both 
facilities to search for any copies of 
the veteran's service medical records, 
including, in the VA RO's case, any other 
claims file that was created in or around 
1968.

6.  The AMC/VBA EDU/RO should contact the 
NPRC and attempt to obtain any 
hospitalization records regarding 
treatment for the veteran's in-service 
left hip and left knee injury that 
occurred sometime between October 1955 
and January 1956, to include any records 
from a medical facility at Fort Dix, New 
Jersey (Walson Army Hospital), and any US 
Army Office of the Surgeon General 
records for the veteran.  

The AMC/VBA EDU/RO should also ask the 
NPRC to search any sick reports and 
morning reports for the veteran's unit, 
the Headquarters and Service Command 
Company of the 43rd Armored Infantry 
Battalion, for the period from October 
1955 to January 1956 because the veteran 
has alleged that the injury occurred 
during that four-month period.  The 
AMC/VBA EDU/RO should inform the NPRC 
that the Headquarters and Service Command 
Company of the 43rd Armored Infantry 
Battalion is the correct designation of 
the veteran's unit, and that, since an 
infantry battalion does not have subunits 
made of batteries, it is inappropriate to 
ask the veteran to provide unit 
information pertaining to a battery.

7.  Following the above, the RO should 
arrange for a VA special orthopedic 
examination of the veteran by an 
orthopedic surgeon or other appropriate 
available medical specialist, including 
on a fee basis if necessary, for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of any 
low back and left knee disorder(s) that 
may be present, and the 
interrelationships, if any, between such 
disorder(s) and the service-connected 
osteoarthritis of the left hip with 
cystic changes in the femoral head.  
The claims file, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should review the historical 
evidence in the claims folder.  The 
examiner should also elicit a detailed 
history of the in-service injury and the 
onset of low back and left knee 
symptomatology from the veteran.  Upon 
completion of the above and examination 
of the veteran, the medical specialist 
should answer the following questions:

(a) Does the veteran have a current left 
knee disorder(s), such as arthritis, and 
if so, what is its/their nature?

(b) Is it at least as likely as not that 
any current left knee disorder(s) is/are 
related to active service, or if 
preexisting active service was/were 
aggravated thereby?  

(c) For each left knee disorder found, is 
it is as likely as not that such a 
disorder(s) was/were caused by or 
permanently worsened by the service-
connected osteoarthritis of the left hip 
with cystic changes in the femoral head?  
If no causal relationship is determined 
to exist, but aggravation is said to be 
present, the orthopedic surgeon must 
address the following medical issues:

(1) The baseline manifestations that are 
due to the effects of the left knee 
disorder(s);

(2) The increased manifestations that, in 
the orthopedic surgeon's opinion, are 
proximately due to the service-connected 
osteoarthritis of the left hip with 
cystic changes in the femoral head; based 
on medical considerations, and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the left knee disorder(s) are 
proximately due to the service-connected 
osteoarthritis of the left hip with 
cystic changes in the femoral head.

(d) For each low back disorder found, is 
it at least as likely as not that such a 
disorder(s) is/are related to active 
service, or if preexisting active service 
was/were aggravated thereby?  

(e) For each low back disorder found, is 
it is as likely as not that such a 
disorder(s) was/were caused by or 
permanently worsened by the service-
connected osteoarthritis of the left hip 
with cystic changes in the femoral head?  
If no causal relationship is determined 
to exist, but aggravation is said to be 
present, the orthopedic surgeon must 
address the following medical issues:

(1) The baseline manifestations that are 
due to the effects of the low back 
disorder(s);

(2) The increased manifestations that, in 
the orthopedic surgeon's opinion, are 
proximately due to the service-connected 
osteoarthritis of the left hip with 
cystic changes in the femoral head; based 
on medical considerations, and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the low back disorder(s) are 
proximately due to the service-connected 
osteoarthritis of the left hip with 
cystic changes in the femoral head.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  In particular, if arthritis 
of the left knee is not diagnosed, the 
examiner should explain the basis for not 
making such a diagnosis.

8.  Thereafter, the AMC/VBA EDU/RO should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
AMC/VBA EDU/RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the AMC/VBA EDU/RO should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  




In addition, the AMC/VBA EDU/RO must 
review the claims file to ensure that any 
other notification and development action 
required by the VCAA is completed.  

In particular, the AMC/VBA EDU/RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC/VBA EDU/RO 
should readjudicate the claims of 
entitlement to service connection for low 
back and left knee disorders under a 
broad interpretation of the applicable 
regulations and CAVC decisions, on a 
direct basis and as secondary to service-
connected osteoarthritis of the left hip 
with cystic changes in the femoral head, 
with consideration of 38 C.F.R. §§ 3.307, 
3.309, 3.310(a) (2002); and Allen v. 
Brown, 7 Vet. App. 439 (1995).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the AMC/VBA EDU/RO should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  

The appellant need take no action unless otherwise notified 
by the AMC/VBA EDU/RO; however, the veteran is hereby 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection for low back 
and left knee disorders.  38 C.F.R. § 3.655 (2002).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



